



Exhibit 10.24
 


James River Group, Inc.


April 3, 2012
Mr. Steven Hartman


Dear Steve:
The purpose of this letter (the “Agreement”) is to confirm our agreement with
respect to the terms of your employment by James River Group, Inc. (the “Parent
Company”) to serve as President and Chief Executive Officer of two subsidiaries
of JRG: Stonewood Insurance Company (“SIC”) and Stonewood Insurance Management
Company, Inc. (“SIMC”) (together, the “Companies”). In consideration of the
mutual promises contained in this Agreement, the parties to this Agreement
hereby agree as follows:
1.EMPLOYMENT AND TERM. Effective as of May 15, 2012, or any earlier date
mutually agreed by the parties (the “Effective Date”), SIC and SIMC each agrees
to employ you (the “Executive”) as its President and Chief Executive Officer,
and Executive hereby accepts such employment on the terms hereinafter set forth.
The term of this Agreement shall be three years commencing as of the Effective
Date and ending on the date immediately preceding the third anniversary of the
Effective Date, subject to the termination provisions of Section 6. The term of
this Agreement shall thereafter be automatically renewed for additional one year
periods unless written notice to the contrary shall be given by the Parent
Company or Executive to the other party not less than ninety (90) days prior to
the end of the initial or any renewal term that the term shall not thereafter be
renewed (“Non-Renewal Notice”), subject to the termination provisions of Section
6. The initial term plus any renewals thereof shall hereafter be referred to as
the “Term.”
2.COMPENSATION.
(a)Salary. Executive shall be paid a base salary of not less than four hundred
twenty five thousand dollars ($425,000) per year, payable in periodic
installments by SIC in accordance with its normal payroll practices.
(b)Bonus. For each fiscal year during the Term after 2012 in which Executive is
employed by the Company as of the last day of such fiscal year, Executive shall
be eligible to receive a discretionary bonus (each, a “Bonus”) in an amount as
the Board of Directors of the Parent Company (the “Board”) (other than
Executive, if Executive is a member of the Board), in its discretion, may
determine based on Executive’s performance during such fiscal year. For 2012, if
Executive is employed by the Company through December 31, 2012, then Executive
shall receive a Bonus in the amount of three hundred eighteen thousand seven
hundred fifty dollars ($318,750). Any Bonus awarded for a fiscal year shall be
paid by SIC at the time or times provided by the Parent Company bonus plan in
effect for such fiscal year.
(c)Vacation, Benefits. During the Term Executive shall also be entitled to
participate in all employee benefit plans, to other fringe benefits generally
available to executive employees of the Parent Company and its subsidiaries at
the employer’s expense. Executive will be entitled to a total of four (4) weeks
of paid vacation per annum (not subject to carry over to subsequent years),
which will be pro-rated for the first and last year of the Term;
(d)Expense Reimbursements. Executive will be entitled to business expense
reimbursement for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses in accordance with the
Companies’ policies and procedures, including without limitation expenses
incurred by Executive in traveling between his base of operations in New Jersey
and North Carolina. If the Parent Company requires Executive to relocate to
North Carolina pursuant to Section 3 of this Agreement, then SIC will reimburse
Executive for documented reasonable moving expenses incurred in connection with
such relocation. If reimbursements for travel expenses between New Jersey and
North Carolina, or for moving expenses, are subject to federal, state, or local
income or employment taxes, then SIC will make a lump-sum cash payment to
Executive (“Travel Gross-Up”) in an amount such that after payment of employment
and income taxes with respect to reimbursement of such travel expenses
(including taxes due with respect to the Travel Gross-Up), the Executive is in
the same position with respect to such income and employment taxes as he would
have been had such travel expenses not been subject to such income and
employment taxes. Such Travel Gross-Up shall be paid as soon as practicable
following the date the Executive provides notice to SIC that he has remitted the
taxes that give rise to the payment of the Travel Gross-Up to the appropriate
taxing authority, but in no event later than the end of the calendar year
following the year in which the Executive remits such taxes. The amount of
expenses eligible for reimbursement during any tax year of Executive shall not
affect the expenses eligible for reimbursement in any other tax year. The right
to reimbursement provided in





--------------------------------------------------------------------------------





this Agreement is not subject to liquidation or exchange for another benefit. In
no event shall the reimbursement of an eligible expense occur later than the
earlier of (i) six (6) months from the date of incurrence and (ii) the end of
the calendar year following the calendar year in which such expense was
incurred.
(e)Stock Options. The Parent Company shall recommend to the Board of Directors
of Franklin Holdings (Bermuda), Ltd (“Franklin Holdings”) that Executive be
awarded an option to purchase 2,750 shares of Franklin Holdings (the “Option”).
The award and terms of the Option will be subject to the Amended and Restated
Franklin Holdings (Bermuda), Ltd Equity Incentive Plan (the “Incentive Plan”)
and an Option Agreement between Franklin Holdings and Executive. The exercise
price per Share of the Option will be the Fair Market Value on the Grant Date
(as those capitalized terms are defined in the Incentive Plan).
(f)Withholdings and Deductions. All payments and compensation under this
Agreement shall be subject to all required federal, state and local withholdings
and deductions, and such deductions as Executive may instruct SIC to take that
are authorized by applicable law.
3.DUTIES. Executive shall report exclusively and directly to the Chief Executive
Officer of the Parent Company (“CEO”), to the Board of Directors of SIC (“SIC
Board”) and to the Board of Directors of SIMC (“SIMC Board”). Executive shall
perform all duties normally associated with the position of President and Chief
Executive Officer, and such other reasonable duties as may be assigned to him by
the CEO, including without limitation overseeing the subsidiaries of the
Companies. Executive will devote his entire working time, attention, and
energies to carrying out and fulfilling his duties and responsibilities under
this Agreement. Executive agrees to abide by all policies applicable to
employees of the Parent Company and the Companies adopted by their respective
boards of directors. Executive represents that he is able and willing to engage
routine business travel as is necessary to perform his duties as President and
CEO and to further the Company’s business interests. The Executive’s base of
operations shall initially be in New Jersey, provided, however, the Parent
Company may require the Executive to relocate to the Raleigh, North Carolina
area by September 1, 2013 as a condition of continued employment.
4.CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.
(a)Executive will not at any time during the Term or thereafter:
(i)reveal, divulge, or make known to any person, firm, or corporation or use for
his personal benefit or the benefit of others (except the Companies, the Parent
Company, Franklin Holdings, and any of Franklin Holding’s other direct or
indirect subsidiaries (hereinafter referred to as “Affiliates,” and all of the
foregoing, the “Company Group”)), directly or indirectly, any confidential or
proprietary information received or developed by him during the course of his
employment. For the purposes of this Section 4(a)(i) confidential and
proprietary information (“Confidential Information”) shall be defined to mean
(1) all historical and pro forma projections of loss ratios incurred by the
Company Group; (2) all historical and pro forma actuarial data relating to the
Company Group; (3) historical and pro forma financial results, revenue
statements, and projections for the Company Group; (4) all information relating
to the Company Group’s systems and software (other than the portion thereof
provided by the vendor to all purchasers of such systems and software); (5) all
information relating to SIC’s unique underwriting approach; (6) all information
relating to plans for, or internal or external discussions regarding,
acquisitions of or mergers with any business or line of business; (7) non-public
business plans; (8) all other information relating to the financial, business,
or other affairs of the Company Group including their customers; and (9) any
information about any shareholder of Franklin Holdings or any of its Affiliates,
or any of their officers or employees, that has been furnished or made available
to Executive as a result of his position with the Companies. Section 4(a)(i)
shall not apply to Executive following the termination of his employment with
the Parent Company and the Companies with respect to any Confidential
Information known or made generally available to the general public or within
the industry by persons other than Executive or a person acting with or at the
request of Executive; or
(ii)reveal, divulge, or make known to any person, firm, or corporation, or use
for his personal benefit or the benefit of others (except the Company Group),
directly or indirectly, the name or names of any Customers (as defined in
Section 5 below) of the Company Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Company Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Company Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 4(a)(ii) shall not apply to Executive following the termination of his
employment with the Parent Company and the Companies with respect to any
Privileged Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive.







--------------------------------------------------------------------------------





5.NON-COMPETITION.
(a)Executive acknowledges and agrees that as the Companies’ President and CEO
(i) he will be responsible for and directly involved in developing customer
goodwill and relationships for the benefit of the Company Group, including
personal contact with customers and supervising others who contact customers and
develop customer goodwill and relationships; (ii) he will be provided and have
access to the Company Group’s Confidential Information and Privileged
Information, and will be compensated for the development, and supervising the
development, of the same and (iii) he will have unique insight into and
knowledge of the skills, talents and capabilities of the Company Group’s key
employees. Executive also acknowledges and agrees that at the inception of his
employment with the Company it was agreed that he would be bound by
noncompetition restrictions.
(b)Executive agrees that during his employment by the Parent Company and the
Companies he will not compete against the Company Group in any manner, including
without limitation by engaging in, or by assisting any other person or entity to
engage in, or by having an ownership interest in, any Competitive Business (as
defined below) in the Territory (as defined below), or by engaging in any
conduct described in clauses (b)(ii), (iii) or (iv) below. Executive further
agrees that after his employment by the Parent Company and the Companies ends,
he will not during the Restricted Period (as defined below):
(i)compete against the Companies by becoming employed by any property/casualty
insurance company that engages in Competitive Business (as defined below) in the
Territory (as defined below);
(ii)compete against the Companies by soliciting any Customer (as defined below)
or Agent (as defined below) of the Companies to provide any goods, services or
referrals in competition against the Companies;
(iii)induce or persuade any Customer or Agent of the Companies not to do
business with, or to switch business from, or reduce business with, the
Companies;
(iv)solicit, or assist others in soliciting, Key Employees (as defined below) to
either leave the Company Group or to engage in a Competitive Business.
(c)For purposes of this Agreement, the following capitalized terms shall have
the meanings set forth below:
(i)“Restricted Period” shall mean eighteen (18) months, except that in the event
of “Company Non-Renewal Termination” (as defined herein), “Restricted Period
shall mean twelve (12) months.
(ii)“Competitive Business” shall mean the insurance business of acquiring,
holding, and/or underwriting (A) workers’ compensation insurance, (B) other
specialty admitted insurance business, or (C) any Material Insurance Business
other than workers’ compensation insurance or other specialty admitted insurance
business that either of the Companies or their subsidiaries is engaged in as of
the date Executive’s employment with the Company ends.
(iii)“Territory” shall mean each and every state or other United States
jurisdiction (“State(s)”) where SIC or any of its affiliates, including
Stonewood National Insurance Company and Stonewood General Insurance Company, is
authorized to underwrite and engaged in underwriting insurance.
(iv)“Customer” shall mean any of the customers of the Companies that purchased
products or services from the Companies during the twelve month period
immediately preceding Executive’s last day of employment with the Parent Company
and the Companies (the “Final Year”), and both (A) were among SIC’s 100 largest
clients (in terms of premium payments to SIC) during the Final Year, and (B)
with respect to which Executive had access to Confidential Information or
Privileged Information.
(v)“Key Employees” shall mean any executive, managerial, sales, marketing, or
supervisory level employees of the Company Group under Executive’s direct or
indirect management authority during the Final Year.
(vi)“Agent” shall mean any insurance agent, insurance broker, wholesale agent,
general agent, or other person (A) that acted on behalf of any customer of the
Companies to obtain insurance from the Companies or who referred any insurance
business to the Companies during the Final Year and (B) with respect to which
either Executive had (I) Confidential Information or Privileged Information or
(II) account responsibility either directly or through managing employees with
such account responsibility.
(vii)“Material Insurance Business” shall mean any insurance business (other than
workers’ compensation insurance or other specialty admitted insurance business)
that accounts for 10% or more of the Companies’ total gross written premiums
during the Final Year.





--------------------------------------------------------------------------------





(d)The restrictions contained in this Section 5 shall not prevent: (i) the
purchase of ownership by Executive of not more than three percent (3%) of the
securities of any class of any corporation, whether or not such corporation is
engaged in any Competitive Business, which are publicly traded on any securities
exchange or any “over the counter” market; or (ii) after Executive’s employment
by the Parent Company and the Companies ends, Executive’s being employed by a
subsidiary or division of an insurance company that engages in Competitive
Business as long as both (A) such subsidiary or division does not engage in
Competitive Business in the Territory, and (B) Executive does not provide
services to or assist the subsidiaries or divisions of such company that engage
in Competitive Business in the Territory.
6.TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:
(a)Termination for Cause. The Parent Company may terminate the employment of
Executive for Cause at any time by providing written notice to Executive
specifying the cause of the termination. For the purposes of this Agreement,
“Cause” means that: (i) Executive willfully violated Sections 4 or 5 of this
Agreement; (ii) Executive grossly neglected his duties hereunder; (iii)
Executive was convicted of a felony or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any entity in the Company Group; (v) Executive
willfully and/or knowingly breached this Agreement in any material respect or
willfully violated the Parent Company’s or the Companies’ written policies which
have been provided to him; (vi) Executive willfully failed or refused to follow
the lawful instructions of the CEO, the SIC Board or the SIMC Board that are
consistent with this Agreement (“Insubordination”); or (vii) after the Parent
Company provides written notice to Executive to relocate to the Raleigh, North
Carolina area effective at any time on or after September 1, 2013, Executive
fails to comply with such notice within the later of 90 days after receipt of
such notice or _________, 2013. In the event that the Parent Company provides
written notice of termination for Cause pursuant to Section 6(a)(ii) or (vi),
Executive shall be entitled to cure any alleged neglect of his duties or
Insubordination, to the extent curable, within thirty (30) days of receiving
written notice from the Company specifying the factual basis for its belief that
Executive grossly neglected his duties hereunder or engaged in Insubordination.
If Executive is terminated for Cause, Executive’s compensation shall terminate
on the date of such termination, and all Options, whether vested or unvested at
that time, shall be immediately forfeited and canceled effective as of the date
of such termination.
(b)Company Termination Without Cause. The Parent Company may terminate Executive
at any time without Cause, with or without prior notice. If (i) the Parent
Company delivers a timely Non-Renewal Notice and Executive has not timely
delivered a timely Non-Renewal Notice, (ii) Executive continues in employment
with the Parent Company through the last day of the Term and (iii) the parties
have not executed a written agreement applicable to Executive’s employment after
the expiration of the Term, the Executive’s employment shall terminate on the
last day of the Term (a “Company Non-Renewal Termination”).
(c)Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason in accordance with the terms of this
Section 6(c). “Good Reason” shall mean the occurrence of any one or more of the
following events without the prior consent of Executive:
(i)A material diminution in Executive’s authority, duties or responsibilities,
or requiring Executive to report directly to a person or persons other than (x)
the Parent Company’s CEO or the Board, or (y) the Companies’ Boards;
(ii)A diminution in Executive’s Base Salary; or
(iii)Any action or inaction by the Parent Company or the Companies which
constitutes a material breach of the terms of this Agreement;
and, in each case, the failure by the Parent Company or the Companies, as
applicable, to cure such condition within the thirty (30) day period after
receipt of written notice from Executive specifying in detail the factual basis
for his belief that he has Good Reason to resign (“Good Reason Notice”).
Executive must deliver a Good Reason Notice to the Parent Company and the
Companies within thirty (30) calendar days after the initial existence of a Good
Reason condition, and, if the Parent Company or the Companies, as applicable,
fails to timely cure such Good Reason condition, Executive must terminate his
employment within one year after the initial existence of such Good Reason
condition, and any failure by Executive to timely comply with either of these
requirements shall constitute a waiver of Executive’s right to resign for Good
Reason for such condition.
(d)Termination due to Death or Disability. Executive’s employment hereunder
shall terminate upon his death. The Parent Company may terminate Executive’s
employment if he is prevented from performing his responsibilities under this
Agreement because of “Disability.” A “Disability” means that Executive is unable
to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that





--------------------------------------------------------------------------------





can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident or disability insurance benefit plan covering
Executive (“Disability Plan”). If Executive is unable to perform his
responsibilities, by reason of any accident, illness, or mental, or physical
impairment, for a period that is reasonably anticipated by the Parent Company to
be longer than the waiting period in the Disability Plan, then, at the Parent
Company’s request, Executive shall promptly apply for such income replacement
benefits.
(e)Expiration of Term. If (i) Executive delivers a timely Non-Renewal Notice
pursuant to Section 1 (whether or not the Company has timely delivered a timely
Non-Renewal Notice), (ii) Executive continues in employment with the Company
through the last day of the Term, and (iii) the parties have not executed a
written agreement applicable to Executive’s employment after the expiration of
the Term, the Executive’s employment shall terminate on the last day of the Term
(“Executive Non-Renewal Termination).
7.COMPENSATION AND BENEFITS UPON TERMINATION.
(a)If, during the Term, the Parent Company terminates Executive’s employment
without Cause, there is a Company Non-Renewal Termination, or Executive
terminates his employment for Good Reason, then:
(i)as soon as practicable following such termination but no later than ten (10)
days after the Termination Date (as defined below), SIC shall pay to Executive
his accrued but yet unpaid base salary earned through the Termination Date and
any accrued, but unused vacation pay through the Termination Date (the “Accrued
Obligations”);
(ii)within forty-five (45) days following the Termination Date, SIC shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date;
(iii)subject to the execution and delivery of a general release (which release
shall not alter or result in the waiver of Executive’s right to exercise the
portion of the Option that vested through the Termination Date, or any rights
under this Section 7(a)) in a form acceptable to the Parent Company within
thirty (30) days after the Termination Date, which release has not been revoked,
Executive is entitled to receive:
(A)In the event of a termination without Cause or for Good Reason (I) before or
12 months or more after a Change in Control (as defined in Section 7(d)), an
amount equal to Executive’s base salary for a period of eighteen (18) months
after the Termination Date, or (II) within twelve (12) months after a Change in
Control, an amount equal to Executive’s base salary for a period of thirty (30)
months after the Termination Date, or (B) in the event of a Company Non-Renewal
Termination, an amount equal to Executive’s base salary for a period of twelve
(12) months after the Termination Date, which, in any case shall be paid in
periodic installments in accordance with SIC’s normal payroll practices in
effect as of the Termination Date commencing on the first payroll cycle which is
at least ten (10) business days after the 45th day after the Termination Date;
(B)the continuation of coverage under all employee benefit insurance plans in
which Executive was a participant as of the Termination Date, to the extent such
post-employment coverage is authorized by such plans, at SIC’s expense for the
period of eighteen (18) after the Termination Date (for a termination without
Cause or for Good Reason) or the period of twelve (12) months after the
Termination Date (for a Company Non-Renewal Termination), provided, however if
post-employment coverage is not authorized under such health insurance plan,
then SIC will pay Executive the premium cost for health insurance coverage that
SIC would have paid if Executive had continued being a participant in such
health insurance plan during the applicable 12 month or 18 month period;
(C)any unpaid discretionary bonus awarded to Executive for the year prior to the
year in which the Termination Date occurs, which shall be paid in a lump sum on
the normal bonus payment date for Parent Company bonuses for such preceding
fiscal year; and
(D)solely for a termination without Cause or for Good Reason before January 1,
2013, the Bonus for 2012, which shall be paid at the time or times provided in
the Parent Company bonus plan in effect for 2012.
(b)If Executive’s employment is terminated as a result of death or by the Parent
Company for Cause or because of Disability, or if a termination of employment
occurs pursuant to Section 6(e) as a result of Executive’s delivering a timely
Non-Renewal Notice:
(i)within ten (10) days following the Termination Date, SIC shall pay to
Executive the Accrued Obligations;





--------------------------------------------------------------------------------





(ii)within forty-five (45) days following the Termination Date, SIC shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date; and
(iii)solely in connection with a termination as a result of death before the
Bonus for 2012 is fully paid to Executive, SIC shall pay any unpaid portion of
such unpaid Bonus to Executive’s estate at the time or times provided in the
Parent Company bonus plan in effect for 2012.
(c)Except for payments provided under Sections 7(a)(i), 7(a)(ii), and 7(b), all
compensation and benefits paid pursuant to this Section 7 shall cease and
Executive shall promptly return any amount paid under Section 7(a)(iii) to SIC
if Executive violates any of the terms of Sections 4 or 5 above during the
Restricted Period. In addition to these remedies, the Parent Company, the
Companies and the Company Group shall have all other remedies provided by this
Agreement and by law for the breach of Sections 4 or 5 above.
(d)For purposes of this Agreement, “Termination Date” means the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”). For purposes of this Agreement, “Change
in Control” means (and, for purposes of this definition only, capitalized terms
have the meaning defined in the Incentive Plan) the first to occur of the
following events:
i.
The acquisition, directly or indirectly, by any person, entity or “group” (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended)
(other than the Company, any Subsidiary, any D.E. Shaw Investor or any affiliate
thereof, an employee benefit plan maintained by the Company Group, or a Person
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) of 40 percent or more of the
total combined voting power of the Company Group’s then-outstanding voting
securities;

ii.
the merger, consolidation, recapitalization, stock purchase or other similar
transaction involving the Company, as a result of which person who were
shareholders of the Company Group immediately prior to such transaction and the
Investors do not, immediately thereafter, own, directly or indirectly, more than
40 percent of the combined voting power entitled to vote generally in the
election of directors of the Company (or any merged, consolidated, or surviving
company);

iii.
the liquidation or dissolution of the Company, other than a liquidation or
dissolution (i) of the Company into a Subsidiary, (ii) for the purposes of
effective a corporate restructuring or reorganization, or (iii) as a result of
which persons who were shareholders of the Company Group immediately prior to
such liquidation or dissolution, own, directly or indirectly, more than 40
percent of the combined voting power entitled to vote generally in the election
of directors of the entity that owns, directly or indirectly, substantially all
of the assets of the Company Group following such liquidation or dissolution; or

iv.
the sale, transfer or other disposition of all or substantially all of the
assets of the Company Group to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition of all or
substantially all of the assets, affiliates of the Company, or any employee
benefit plan of the Company Group (other than by way of a transaction that would
not be deemed a Change in Control pursuant to clauses (i) or (ii) above); in
each case, provided that such event constitutes a “change in control” within the
meaning of Section 409A.

(e)Executive’s rights with respect to the vesting and exercise of the Option
after the Termination Date shall be governed by the Option Agreement and
Incentive Plan.
8.409A COMPLIANCE. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A). Notwithstanding anything else contained in this Agreement to the
contrary, if Executive is a “specified employee” under Franklin Holding’s
specified employee policy as in effect on the Termination Date, or if no such
policy is then in effect, within the meaning of Section 409A, any payment
required to be made to Executive hereunder upon or following the Termination
Date shall be delayed until after the six-month anniversary of Executive’s
“separation from service” (as such term is defined in Section 409A) to the
extent necessary to comply with, and avoid imposition on Executive of any
additional tax, interest, or penalty imposed under, Section 409A. Should
payments be delayed in accordance with the preceding sentence, the accumulated
payment that would have been made but for the period of the delay shall be paid
in a single lump sum during the ten (10) day period following the six-month
anniversary of the Termination Date. Each payroll period payment described in
Section 7(a)(iii)(A) shall be treated as a separate payment for purposes of
Section 409A.





--------------------------------------------------------------------------------





9.UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of Sections 4 and
5 of this Agreement, the Parent Company, the Companies and/or any entity in the
Company Group, in addition to any other rights and remedies available under this
Agreement or otherwise, shall be entitled to an injunction to be issued by a
court of competent jurisdiction restricting Executive from committing or
continuing any violation of Sections 4 and 5 of this Agreement.
10.FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that the
restrictions contained in Sections 4 and 5 above are reasonable and necessary to
protect the legitimate interest of the Company Group, in view of, among other
things, the short duration of the restrictions; the narrow scope of the
restrictions; the Company Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees
would be useful to competitors for more than eighteen (18) months) and its
customer relationships and goodwill; Executive’s background and capabilities
which will allow him to seek and accept employment without violation of the
restrictions; Executive’s opportunity to acquire a substantial equity interest
in Franklin Holdings through the award of the Option; and Executive’s
entitlements under this Agreement. If any provision contained in Sections 4 or 5
above is adjudged unreasonable by a court of competent jurisdiction or
arbitrator in any proceeding, then such provision shall be deemed modified as
provided in Sections 4 or 5 above or by reducing the scope of such provision,
the period of time during which such provision is applicable and/or the
geographic area to which such provision applies, to the extent necessary for
such provision to be adjudged reasonable and enforceable.
11.NOTICES. Any notices provided for or permitted by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
three (3) days after it is mailed if delivered by registered or certified mail,
return receipt requested, postage prepaid, addressed to the party for whom
intended at such party’s address set forth above or to such other address as
such party may designate by notice in writing given in the manner provided
herein.
12.SECTION HEADINGS. The section heading in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.
13.ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes the
entire agreement and understanding among Executive, the Parent Company and the
Companies with respect to the subject matter hereof and shall supersede any and
all other prior agreements and understandings, whether oral or written, relating
thereto or the employment of Executive by the Parent Company and the Companies.
This Agreement may not be rescinded, modified, or amended, unless an amendment
is agreed to in a writing signed by Executive and by an officer of the Parent
Company specifically authorized by the Board (other than Executive), and any
waiver shall be set forth in writing and signed by the party to be charged. This
Agreement may be executed in any number of counterparts, including by facsimile,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.
14.PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.
15.GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of North Carolina, without regard to the principles of
conflicts of law which might otherwise apply.
16.ASSIGNABILITY. This Agreement may not be assigned by Executive, and any
purported assignment by Executive shall be null and void. All of the terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
the Parent Company and its successors (including without limitation any
successor to the Parent Company’s business as the result of a merger or
consolidation of the Parent Company, whether or not the Parent Company survives
such merger or consolidation) and assigns. Successors to the Company shall
include, without limitation, any corporation or corporations acquiring, directly
or indirectly, all or substantially all of the assets of the Parent Company
whether by merger, consolidation, purchase, or otherwise and such successor
shall thereafter be deemed the “Parent Company” for purposes hereof. .
17.DISPUTE RESOLUTION.
(a)Arbitration. In the event of disputes between the parties with respect to the
terms and conditions of this Agreement, such disputes shall be resolved by and
through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto) in
Raleigh, North Carolina; provided, however, that either party may seek temporary
or preliminary injunctive relief with respect to appropriate matters (including,
without limitation, enforcement of Sections 4 and 5 above) from a court in aid
of arbitration. Such arbitration proceeding shall be conducted pursuant to the
commercial arbitration rules (formal or informal) of the American Arbitration
Association in as expedited a manner as is then permitted by such rules (the
“Arbitration”). Both the foregoing agreement of the parties to arbitrate any and
all such claims, and the results,





--------------------------------------------------------------------------------





determination, finding, judgment, and/or award rendered through such
Arbitration, shall be final and binding on the parties to this Agreement and may
be specifically enforced by legal proceedings.
(b)Procedure. Such Arbitration may be initiated by written notice from either
the Parent Company or Executive to the other which shall be a compulsory and
binding proceeding on each party. The Arbitration shall be conducted by an
arbitrator selected in accordance with the procedures of the American
Arbitration Association. Time is of the essence of this arbitration procedure,
and the arbitrator shall be instructed and required to render his or her
decision within thirty (30) days following completion of the Arbitration.
(c)Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in either a
state court or federal court located in Raleigh, North Carolina, provided that,
with respect to an action brought in North Carolina, if a federal court has
jurisdiction over the subject matter thereof, then such action shall be brought
in federal court, and the Parent Company, the Companies and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.
(d)Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.
Very truly yours,
James River Group, Inc.




By: /s/ J. Adam Abram            
Name: J. Adam Abram
Title:     Chairman




ACCEPTED AND AGREED TO THIS ___ DAY OF _____, 2012
Stonewood Insurance Company




By: /s/ Gregg Davis_________________
Name: Gregg Davis    
Title:     Chairman


Stonewood Insurance Management Company, Inc.




By: /s/ Gregg Davis_________________
Name: Gregg Davis    
Title:     Chairman




/s/ Steven J. Hartman______________
Steven Hartman







